DETAILED ACTION
Status
This communication is in response to the application filed on 22 March 2019. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 July 2019 was filed after the mailing date of the application on 22 March 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

The Examiner notes that the “objective function” recited in the claims is not apparently described as to what it is, or is not – i.e., what constitutes an objective function and what does not – nor does there appear to be any concrete examples of one. Therefore, within the light of the specification – and since considered to be a 
The Examiner further notes that, apparently, that an “exclude account list” is a list the excludes the account from requiring or having real-time decisioning (RTD) applied to it for accepting or declining a transaction, which may also be viewed as a “whitelist” for the transaction processing – see, e.g., Applicant ¶¶ 0003, 0010, 0017, 0079, 0082-0083).

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent No. 8,924,279, hereinafter Liu) in view of Faith et al. (U.S. Patent Application Publication No. 2011/0066493, hereinafter Faith).

Claim 1: Liu discloses a computer-implemented method for false decline mitigation, comprising:
obtaining, with at least one processor, an objective function associated with an issuer system (see Liu at least at, e.g., column:lines 4:58-5:27, 19:49-59, 13:4-18, 13:43-44; citation by number only hereinafter);
receiving, with at least one processor, transaction data generated, based on one or more case creation (CC) rules, during processing of a transaction associated with an account identifier (10:49-64, 11:44-12:11, 12:29-40, 12:56-63, 13:45-48);
processing, with at least one processor, the transaction data to generate an exclude account list including the account identifier (14:11-30, filtering criteria as an exclude account list, or “whitelist”);
receiving, with at least one processor, subsequent transaction data associated with a subsequent transaction associated with the account identifier (15:30-32, 
authorizing, with at least one processor, based on the exclude account list and the account identifier, the subsequent transaction for the account identifier without applying one or more real-time decisioning (RTD) rules to the subsequent transaction (15:30-32, ”These teachings can be used to determine a set of transaction authorization rules that can be used to deny or authorize transaction so as to reduce fraud”, which indicates that no RTD is applied subsequent to the transaction – the optimized rules are applied instead).
Liu, however, does not appear to explicitly disclose training, with at least one processor, a neural network, based on prior transaction data associated with one or more prior transactions, to optimize the objective function; providing, with at least one processor, the trained neural network; and processing using the trained neural network. Faith, however, teaches a transaction payment processing system (Faith at 0029, 0032, 0036), that use transaction data (Faith at 0031, 0032, 0043) and neural network processing (Faith at 0041, 0046, 0058) in relation to fraud problems such as false declines (Faith at 0013, 0043), such that “data concerning a consumer is accessed …. The data may include, but is not limited to, transaction records, financial records, consumer profile data, consumer preference data (with regards to merchants, types of goods or services, etc.), transaction location or frequency data for previous transactions (e.g., to provide a prediction that the consumer may engage in a specific transaction because of the consumer's location, the consumer's preference for a specific merchant, the consumer's behavior of regularly conducting 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the risk assessment of Liu with the risk assessment white listing of Faith in order to train a neural network to optimize an 
The rationale for combining in this manner is that training a neural network to optimize an objective function (such as whether to perform further risk assessment or RTD) as well as providing the, and processing by, the neural network are applying a known technique to a known device, method, or product ready for improvement to yield predictable results in order to reduce computation burden and reduce false declines as explained above.

Claim 2: Liu in view of Faith discloses the computer-implemented method of claim 1, wherein training the neural network to optimize the objective function further comprises:
determining, with the neural network, one or more probabilities of the one or more prior transactions being falsely declined by the one or more RTD rules, wherein the objective function depends on the one or more probabilities (Faith at 0046, 0048, 0058, as combined above and using the rationale as at the combination above); and
modifying, using the objective function, one or more parameters of the neural network (Faith at 0046, 0048, 0058, as combined above and using the rationale as at the combination above). 



Claim 4: Liu in view of Faith discloses the computer-implemented method of claim 1, further comprising:
providing, with at least one processor, an issuer interface to the issuer system (Liu at 4:58-5:27, 8:65-9:4);
receiving, with at least one processor, via the issuer interface from the issuer system, issuer input (Liu at 4:58-5:27, 8:65-9:4); and
determining, with at least one processor, the objective function based on the issuer input (Liu at 4:58-5:27, 8:65-9:4). 

Claim 5: Liu in view of Faith discloses the computer-implemented method of claim 4, further comprising: providing, with at least one processor, via the issuer interface to the issuer system, design feedback data associated with at least one of a number of false declined transactions and a number of true decline transactions for the issuer system (Liu at 4:58-5:27, 8:65-9:4). 

Claim 6: Liu in view of Faith discloses the computer-implemented method of claim 1, wherein receiving the transaction data generated, based on the one or more CC rules, further comprises:

determining that the transaction associated with the account identifier is associated with a false decline based on the fraud data, wherein the transaction data generated based on the one or more CC rules is generated and received before the transaction associated with the account identifier is determined to be associated with a false decline (Liu at 10:49-64, 11:44-12:11, 12:29-40, 12:56-63, 13:45-48; Faith at 0046, 0048, 0058, as combined above and using the rationale as at the combination above). 

Claim 7: Liu in view of Faith discloses the computer-implemented method of claim 6, wherein the subsequent transaction associated with the account identifier is authorized, based on the exclude account list and the account identifier, without applying the one or more RTD rules to the subsequent transaction, before receiving the fraud data associated with the transaction (Faith at 0046, 0048, 0058, as combined above and using the rationale as at the combination above).

Claims 8-20 are rejected on the same basis as claims 1-7 above since Liu in view of Faith discloses a computing system for false decline mitigation, comprising: one or more processors programmed and/or configured to  perform the same or similar activities as indicated at claims 1-7 above (at claims 8-14), and a computer program product comprising at least one non-transitory computer-readable medium 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Adjaoute (U.S. Patent Application Publication Nos. 2015/0227935, 2016/0063502, and 2018/0150843), each discussing artificial intelligence, including neural networks, as addressing fraud at transaction or payment processing, such as for false declines.
Anderson et al. (U.S. Patent Application Publication No. 2014/0108251, hereinafter Anderson) discusses generating a white list of consumer accounts for expeditious processing of non-fraudulent payment transactions (see, e.g., Anderson at 0048, 0071).
The Amazing Ways How Mastercard Uses Artificial Intelligence To Stop Fraud and Reduce False Declines, Forbes, dated 30 November 2018, downloaded from https://www.forbes.com/sites/bernardmarr/2018/11/30/the-amazing-ways-how-mastercard-uses-artificial-intelligence-to-stop-fraud-and-reduce-false-declines/?sh=276874a02165 on 9 November 2021, indicating at least that a “quantum leap in the ability to both detect fraud and reduce false declines has come about through its acquisition of California-based artificial intelligence specialists Brighterion” (Marr at 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622